IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

THOMAS ALLEN FULLER,                  NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-4736

STATE OF FLORIDA,

     Respondent.
___________________________/


Opinion filed January 6, 2015.

Petition Seeking Belated Appeal -- Original Jurisdiction.

Thomas Allen Fuller, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

ROBERTS, RAY, and MAKAR, JJ., CONCUR.